Citation Nr: 1453364	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

These matters come before the Board of Veterans Appeals (Board) on appeal from April 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Board notes that the Veteran's claim for a psychiatric disorder has been adjudicated by the RO as entitlement to service connection for PTSD.  However, a review of the claims file reveals various diagnoses of psychiatric disorders. Therefore, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that proceeding is of records.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals the July 2014 hearing transcript and VA treatment records that were reviewed by the RO in a July 2013 supplemental statement of the case.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2012 in connection with his claim for service connection for PTSD.  The examiner determined that the Veteran did not have a diagnosis of PTSD, but instead assessed him as having dysthymia and generalized anxiety.  Although he indicated that the anxiety is related to events in the military, the examiner did not state which events or provide any rationale.  Therefore, the Board finds that an additional opinion is needed to determine the nature and etiology of any psychiatric disorder that may be present.

The Board also notes that, effective July13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  As the Veteran has not yet been advised of the amended regulations, the AOJ should provide the Veteran with the amended version of 38 C.F.R. § 3.304(f).

In addition, the Veteran was afforded a VA examination in March 2012 in connection with his claim for an increased evaluation for diabetes mellitus.  Regarding regulation of activities, the examiner noted that the Veteran requires regulation of activities, but when asked for an example of how the Veteran must regulate his activities, the examiner listed "diet."  As "regulation of activities" for VA purposes is defined as avoidance of strenuous activities, the Board finds that clarification is needed to determine if there is any regulation of activities besides diet.

In addition, the Board notes that the claims file does not contain any treatment records dated since May 2013.  Thus, on remand, any outstanding medical records should be obtained and associated with the file.

Lastly, the Board notes that decision on the service connection and increased evaluation claims could affect the outcome of the TDIU claim.  Therefore, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder and diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records relevant to these claims, including any records dated since May 2013.

2.  The AOJ should print the SSA records (currently in the paper claims file in CD format) and associate them with the paper claims file or with the Virtual VA or VBMS electronic claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders. 

For each diagnosis identified other than PTSD, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, oral hypoglycemic agent, and regulation of activities.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

(Note: VA defines regulation of activities as avoidance of strenuous occupational and recreational activities.)

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and an appropriate period of time should be allowed for response.  This SSOC should set forth the provisions of the amended version of 38 C.F.R. § 3.304(f).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



